Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0122132 (Ruchet) (hereinafter “Ruchet”).
Regarding claim 24, Figs. 1-6 show a die-cutting machine (numbered paragraphs [0002] and [0052]) comprising a transport system (70) configured as a chain gripper system (70), the at least one chain gripper system (70) comprising at least one chain gripper carriage (including 75 and 76) comprising at least one holding element (76) for holding a sheet (P), the at least one chain gripper carriage (including 75 and 76) being arranged so as to be attached to the at least one chain (80), the at least one chain (80) being arranged so as to guide the at least one chain gripper carriage (including 75 and 76) on a guide path (path in Fig. 1) through at least part of the die-cutting machine (numbered paragraph [0002] and [0052]), the at least chain gripper carriage (including 75 and 76) comprising at least one contact element (19), the at least one contact element (19) being functionally connected to the at least one holding element (76), the die-cutting machine (numbered paragraph [0002] and [0052]) comprising at least one chain gripper opener (including 3), the at least one chain gripper opener (including 3) including at least one contact surface (17) at which, in the presence of the at least one gripper carriage (including 75 and 76) at the at least one contact surface (17), the at least one contact element (19) of the at least one chain gripper carriage (including 75 and 76) is arranged so as to cooperate with the at least one chain gripper opener (including 3), the at least one holding element (76) being arranged to be transferred at least from a closed position into an open position by way of the cooperation of the at least one chain gripper opener (including 3) with the at least one contact element (19), the at least one chain gripper opener (including 3) being arranged so as to be adjustable by means of at least one drive (14), the at least one drive (14) being arranged so as to adjust the at least one chain gripper opener (including 3) on a linear guide (including 15), and the at least one contact surface (17) comprising at least one opening region (Fig. 5A) at which the at least one holding element (76) is arranged to start a transfer from a closed position into an open position, characterized in that the chain gripper opener (including 3) is arranged so as to be adjustable along a curved section of the guide path (path in Fig. 1) by way of the drive (14) and the linear guide (including 15), and that the at least one opening region (Fig. 5A) has a distance with respect to the guide path (path in Fig. 1).  Ruchet teaches most of the limitations of claim 24 including Fig. 3A showing the at least one opening region (Fig. 5A) being adjustable to what appears to be approximately equidistant with respect to the guide path (path in Fig. 1), but Ruchet does not explicitly state that the at least one opening region is adjustable so as to be equidistant with respect to the guide path, as claimed.  See also element 3 in Fig. 1 adjusted relative to the guide path in Fig. 1.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the at least one opening region (Fig. 5A) to be equidistant with respect to the guide path (path in Fig. 1) for the purpose of smoothly opening the at least one holding element (76) from the closed position into the open position as the holding element (76) moves along the guide path, thereby avoiding accidental opening the at least one holding element 76 at the wrong location.  
Regarding claim 25, Figs. 1-6 show that the at least one drive (14) is arranged so as to pneumatically and/or hydraulically and/or electrically drive the at least one chain gripper opener (including 3).
Regarding claim 26, with regard to the distance between the opening region (Fig. 5A) and the guide path (path in Fig. 1) in the case of an equidistant adjustment being arranged so as to vary by less than 10%, this adjustment variance is an obvious matter of design choice, since applicant has not state that making the adjustment vary by less than 10% solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a different variance in adjustment.  


Regarding claim 27, Figs. 1-6 show that the at least one chain gripper opener (including 3) is arranged so as to be adjustable on at least one guide (including 15).  
Regarding claim 28, Figs. 1-6 show that the at least one chain gripper opener (including 3) comprises at least one guide element (unnumbered bolt in Fig. 5A), and that the at least one guide element (unnumbered bolt in Fig. 5A) is arranged to run in the guide (including 15).  
Regarding claim 29, Figs. 1-6 show that the at least one chain gripper opener (including 3) is connected to the at least one drive (14) via at least one articulated joint (joint with element 16).  
Regarding claim 30, Figs. 1-6 show that the at least one drive (14) is functionally connected to the at least one guide element (unnumbered bolt in Fig. 5A), and that the guide element (unnumbered bolt in Fig. 5A) is arranged so as to be adjustable on at least one guide (including 15).  
Regarding claim 31, Figs. 1-6 show that the at least one chain gripper opener (including 3) is arranged so as to be adjustable as a function of the machine speed or the substrate properties or the substrate format.  See, e.g., numbered paragraph [0075].
Regarding claim 32, Figs. 1-6 disclose a method for opening at least one holding element (76) in a sheet processing machine (Fig. 1) configured as a die-cutting machine (numbered paragraphs [0002] and [0052]), the die-cutting machine (numbered paragraphs [0002] and [0052]) comprising a transport system (including 70) configured as a chain gripper system, for transporting sheets (P) through at least part of the die-cutting machine (numbered paragraphs [0002] and [0052]), and at least one chain gripper carriage (including 75 and 76) of the chain gripper system being attached to at least one chain (80), the at least one chain gripper carriage (including 75 and 76) being at least partially guided on a guide path (path in Fig. 1) through the die-cutting machine (numbered paragraphs [0002] and [0052]) by means of the at least one chain (80), at least one contact element (19) of the at least one chain gripper carriage (including 75 and 76) cooperating on a portion of the guide path (path in Fig. 1) with at least one contact surface (17) of at least one chain gripper opener (including 3), and the at least one holding element (76) being transferred at least from a closed position into an open position during the cooperation of the at least one contact element (19) with the contact surface (17) of the at least one chain gripper opener (including 3), the at least one chain gripper opener (including 3) being adjustable by means of at least one drive (14), the at least one drive (14) adjusting the at least one chain gripper opener (including 3) on a linear guide (including 15), the at least one contact surface (17) including an opening region (Fig. 5A), and the at least one holding element (76) beginning to open during the cooperation of the contact element (19) with the opening region (Fig. 5A), characterized in that the at least one chain gripper opener (including 3) can be adjusted along a curved section of the guide path (path in Fig. 1) by means of the at least one drive (14) and the linear guide (including 15).   Ruchet teaches most of the limitations of claim 32 including Fig. 3A showing the at least one opening region (Fig. 5A) being adjustable to what appears to be approximately equidistant with respect to the guide path (path in Fig. 1) by an adjustment of the at least one chain gripper opener (including 3), but Ruchet does not explicitly state that the at least one opening region is adjustable so as to be equidistant with respect to the guide path, as claimed.  See also element 3 in Fig. 1 adjusted relative to the guide path in Fig. 1.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the at least one opening region (Fig. 5A) to be equidistant with respect to the guide path (path in Fig. 1) for the purpose of smoothly opening the at least one holding element (76) from the closed position into the open position as the holding element (76) moves along the guide path, thereby avoiding accidental opening the at least one holding element 76 at the wrong location.  
Regarding claim 33, Figs. 1-6 disclose that the at least one drive (14) pneumatically and/or hydraulically and/or electrically drives the at least one chain gripper opener (including 3).
Regarding claim 34, Figs. 1-6 disclose that the opening region (Fig. 5A) has a distance with respect to the guide path (path in Fig. 1).  See also element 3 in Fig. 1 relative to the guide path in Fig. 1.  
Regarding claim 35, Figs. 1-6 disclose that the at least one chain gripper opener (including 3) is adjusted in the event of a change of the machine speed or in the event of a change of the substrate properties or of the substrate format.  See, e.g., numbered paragraph [0075].
Regarding claim 36, Figs. 1-6 disclose that the positions of the at least one chain gripper opener (including 3) at various machine speeds or at various formats or at various substrate properties are stored in a memory, and that the position of the chain gripper opener (including 3) is adjusted based on the data stored in the memory.  See, e.g, numbered paragraphs [0088] [0091].  
Regarding claim 37, Figs. 1-6 disclose that the at least one chain gripper opener (including 3) is adjusted on the guide path (path in Fig. 1) counter to a guide direction  when the machine speed is increased.  The apparatus is fully capable of performing the claimed function when speed is increased.
Regarding claim 38, Figs. 1-6 disclose that the at least one chain gripper opener (including 3) is displaced on the guide path (path in Fig. 1) in the guide direction when the machine speed is decreased.  The apparatus is fully capable of performing the claimed function when speed is decreased.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653